Citation Nr: 0836095	
Decision Date: 10/21/08    Archive Date: 10/27/08

DOCKET NO.  02-10 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a right eye 
disability.

2.  Entitlement to service connection for a left eye 
disability.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1979 to 
January 1990.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied a petition to reopen a final disallowed claim for 
service connection for a bilateral eye disability.

In October 2003 and in June 2004, the Board remanded the 
claim for compliance with requirements for notice and 
assistance.  In December 2005, the Board reopened the claim 
and remanded it for further development. 

In September 2006, the Board denied the veteran's claim for 
service connection for a left eye disability and remanded the 
claim for service connection for a right eye disability.  The 
veteran appealed the decision denying the claim for service 
connection for a left eye disability to the United States 
Court of Appeals for Veterans Claims (Court).  In a November 
2007 Order, the Court remanded the claim for service 
connection for a left eye disability to the Board for 
readjudication in accordance with a Joint Motion for Remand.

The claim for service connection for a right eye disability 
is now before the Board.

The issue of entitlement to service connection for a left eye 
disability is addressed in the remand attached to this 
decision and is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


FINDING OF FACT

The veteran does not have a right eye disability that is 
causally or etiologically related to service.  





CONCLUSION OF LAW

A right eye disability was not incurred in or aggravated by 
the veteran's active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2007).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Service connection for certain chronic diseases will 
be rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).  The veteran's right eye disorders, however, 
are not disorders for which service connection may be granted 
on a presumptive basis.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  For the showing of 
chronic disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  

The veteran contends that his currently diagnosed right eye 
disorders are related to right eye problems for which he was 
treated in service.  A review of the veteran's service 
medical records demonstrates that in March 1989 he sought 
medical attention for a red spot on his right eyeball.  At 
the time of medical treatment, the veteran stated that he had 
noticed the spot that morning.  There was no pain associated 
with the spot, and no history of trauma to or foreign body in 
the right eye.  The veteran did report a history of off and 
on hypertension.  He was referred for further 
ophthalmological evaluation.  At the time of further 
evaluation, the veteran's blood pressure was measured at 
140/96.  He reported a family history of glaucoma.  
Examination revealed 20/20 visual acuity.  Based upon his 
history of elevated blood pressure, the spot was felt to be a 
subconjunctive hemorrhage secondary to elevated blood 
pressure.  On follow up evaluation one week later, the 
veteran reported experiencing sharp pain in his right eye 
that day only, and a three- to four-day history of running in 
his right eye.  Examination of the eyes was within normal 
limits.  The assessment was resolving subconjunctive 
hemorrhage.  Otherwise his ocular health was stable.  

On examination of the eyes in November 1989, the veteran 
reported a history of right eye problems.  Examination 
revealed hyperoptic astigmatism, despite no loss of visual 
acuity or field of vision, bilaterally.  The corneas and 
conjunctiva of both eyes were clear.  The examiner noted 
small pingueculae in both eyes and prescribed "artificial 
tears."  On examination in November 1989, prior to 
separation from service, no disorders of the eyes were 
diagnosed.  The examiner noted only a reported history of 
conjunctivitis in August 1989.

Post-service medical records reflect that the veteran has 
been found to have refractive error of the eyes (hyperopia 
and presbyopia).  Refractive error of the eyes, however, is 
not a disability for VA purposes.  Accordingly, such a 
disorder cannot be service-connected, absent evidence of 
aggravation by superimposed disease or injury.  38 C.F.R. 
§§ 3.303(c), 4.9; Sabonis v. Brown, 6 Vet. App. 426 (1994); 
Monroe v. Brown, 4 Vet. App. 513 (1993); Carpenter v. Brown, 
8 Vet. App. 240 (1995).  

Refractory errors of the eye include such eye disorders as 
myopia, presbyopia, and astigmatism.  The veteran's hyperopia 
and presbyopia in this case, therefore, cannot be service-
connected absent evidence of aggravation.  The record, 
however, is negative for evidence of refractive error in 
service, and therefore is negative for evidence of 
aggravation by a superimposed disease or injury in service.  
There is similarly no post-service evidence that the 
veteran's refractive error was aggravated by disease or 
injury related to service.  The veteran's hyperopia and 
presbyopia of the right eye accordingly may not be service 
connected in this case.  

Post-service treatment records show that in July 1990, the 
veteran sought VA treatment after his right eye was hit by 
gravel from a truck.  His eye was noted to be red and painful 
three days after the injury.  He stated that he had been 
using Visine.  He was noted to be very photophobic, unable to 
open his eyes without great difficulty.  Examination resulted 
in an assessment of traumatic iritis.  On follow up 
evaluation one week later, the veteran stated that his right 
eye felt much better.  Examination resulted in an impression 
of resolved traumatic iritis.  

The next record of treatment pertaining to the right eye is 
dated in September 2000, when on routine evaluation for 
hypertension, the veteran reported occasionally experiencing 
blurring of his vision.  No assessment as to his eyes or 
vision, however, was made at that time.  In January 2004, the 
veteran was diagnosed with dry eye syndrome after complaining 
of irritation and redness in his left eye.

The veteran underwent VA ophthalmological examination in 
January 2006.  The examiner reviewed the veteran's claims 
file, which was significant for complaints of photophobia 
since the 1980's.  Examination revealed refractive error and 
a pterygium in the right eye that did not involve the visual 
axis or create an astigmatism or refractive error.  
Otherwise, corneas, irises, and lenses were clear.  No 
diplopia or visual field deficit was noted.  Corrected near 
and distant vision was normal.  The diagnosis was pterygium 
in the right eye.  The examiner felt that the right eye 
pterygium might account for slight photophobia but was 
unlikely to require the veteran to wear sunglasses at all 
times.  The examiner additionally felt that it was unlikely 
that the right eye pterygium affected vision or daily 
activities.

In February 2008, VA obtained an opinion addressing whether 
the veteran's right eye pterygium was related to either the 
subconjunctive hemorrhage or pinguecula with which the 
veteran was diagnosed in service.  In finding that there was 
no causal relationship between the currently diagnosed right 
eye pterygium and the subconjunctive hemorrhage or 
pingueculae diagnosed in service, the examiner stated that 
the subconjunctive hemorrhage was related to hypertension, 
and the pinguecula was an unrelated conjunctival lesion.  
There was no causal relationship between either of those 
diagnoses and the formation of a pterygium.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F. 3d 1328 
(1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no probative evidence establishing a 
medical nexus between military service and the veteran's 
currently diagnosed right eye pterygium.  Thus, service 
connection is not warranted for a right eye pterygium.  Boyer 
v. West, 210 F.3d 1351 (Fed. Cir. 2000).  Based upon the 
January 2004 record of treatment which diagnosed dry eye 
syndrome, it is not clear whether this diagnosis applied also 
to the right eye, as the veteran did not complain of these 
symptoms in relation to the right eye.  Regardless, because 
there is no probative evidence establishing a medical nexus 
between military service and any dry eye syndrome, service 
connection is not warranted for dry eye syndrome.  Boyer v. 
West, 210 F.3d 1351 (Fed. Cir. 2000).  In short, no residuals 
of the in-service subconjunctive hemorrhage or pingueculae 
have been diagnosed.  Significantly, the veteran's blurred 
vision has been related to his refractive error, and not the 
in-service diagnoses.  Accordingly, there is no current 
disorder of the right eye for which the veteran may be 
service-connected.

The Board has considered the veteran's statements asserting a 
relationship between his current eye disorder and active duty 
service.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  Gabrielson v. Brown, 7 
Vet. App. 36 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67 (1997); Layno v. 
Brown, 6 Vet. App. 465 (1994); Cartwright v. Derwinski, 2 
Vet. App. 24 (1991) (although interest may affect the 
credibility of testimony, it does not affect competency to 
testify).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  As a lay person, however, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Moray v. Brown, 5 
Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, and the treatment records, 
in light of the applicable law, and finds that the 
preponderance of the evidence fails to support the veteran's 
claim for service connection for a right eye disability, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004 and October 
2006; a rating decision in October 2001; a statement of the 
case in July 2002; and supplemental statements of the case in 
December 2002, January 2004, and June 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the April 2008 supplemental statement of the 
case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination and 
additional opinion in relation to this claim.   Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.




ORDER

Service connection for a right eye disability is denied.


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a left eye 
disability.

In December 2005, the Board remanded the claim for service 
connection for a left eye disability for the purpose of 
obtaining an etiological opinion with respect to all 
currently diagnosed left eye disorders.  The veteran 
underwent VA examination of the eyes in January 2006, as a 
result of which he was diagnosed with a right eye pterygium.  
No left eye disorders were diagnosed.  The examiner, however, 
did not specifically address the veteran's left eye 
complaints, including symptoms of blurred vision, irritation, 
and redness, or his previously diagnosed dry eye syndrome.  
Because it is not clear whether the veteran's left eye 
complaints are manifestations of a diagnosable disorder or 
disorders, or whether the examiner neglected to consider 
complaints related to the left eye, a remand for an 
additional examination and etiological opinion is necessary.  
Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the veteran for a VA 
ophthalmological examination for the 
purpose of ascertaining the etiology of 
any currently diagnosed left eye 
disorder. The claims file must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed. The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
any currently diagnosed left eye 
disorder is related to the chemical 
burn of the left conjunctival sac or 
scratched left cornea for which he was 
treated in service.  In this regard, 
the examiner should specifically 
consider the veteran's left eye 
complaints, including symptoms of 
blurred vision, irritation, and 
redness, and his previously diagnosed 
dry eye syndrome, and the veteran's 
reported history of left eye 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (holding that an 
examination was inadequate where the 
examiner did not comment on the 
veteran's report of in-service injury 
but relied on the absence of evidence 
in the service medical records to 
provide a negative opinion).

2.  Then, readjudicate the claim for 
service connection for a left eye 
disability.  If further action remains 
adverse to the veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board or the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


